Citation Nr: 0805030	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for chronic musculoskeletal pain with 
arthritis.  

2.	Service connection for calcaneal spurs.  

3.	Service connection for bronchitis.  


REPRESENTATION

Veteran represented by:	 Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1970 to January 1972.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.   

In February 2005, the Board denied the veteran's claims for 
service connection on appeal in this matter.  

In May 2007, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated that decision, and remanded this matter for 
further development.  As such, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

In its May 2007 decision, the Court found VA medical 
evaluation necessary for the veteran's service connection 
claims for chronic musculoskeletal pain with arthritis, and 
for calcaneal spurs.  

Also, the Court found additional development necessary with 
regard to medical documentation for the service connection 
claim for bronchitis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all VA 
treatment records are added to the 
claims file, to include any VA medical 
records reflecting the veteran's 
claimed treatment for bronchitis (or 
pneumonia) in 1983 at VA Medical Center 
in Huntington, West Virginia.      

2.  The RO should specifically detail 
its efforts to obtain records from this 
VA medical center, whether additional 
records are obtained or not.  

3.  The veteran should be scheduled for 
examinations with appropriate 
specialists in order to determine the 
etiology, nature, and severity of any 
arthritis disorder, heel disorder, or 
bronchitis disorder.  The claims file 
must be made available to and reviewed 
by the examiners in conjunction with 
the examinations, and the examination 
reports should reflect that such 
reviews were made.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Any complaints of the 
veteran should be reported.   

4.  Each examiner should then advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current respective disorder is 
attributable to service including any 
incident thereof.  Each examiner should 
provide a complete rationale for 
conclusions reached.   

5.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



